Memorandum Order issued June 28, 2016




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-15-01005-CV
                            ———————————
         HENRY RAWSON, JR. AND SUSAN RAWSON, Appellants
                                        V.
        OXEA CORPORATION, DASHIELL CORPORATION, AND
        MUNDY MAINTENANCE AND SERVICES, LLC, Appellees



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-07842


                           MEMORANDUM ORDER
      Appellants, Henry Rawson, Jr. and Susan Rawson, have filed a motion to

dismiss their appeal against appellee Mundy Maintenance and Services, LLC,

stating that they have settled this personal injury action against them, and further
request that this Court assess costs against the party that incurred them. See TEX.

R. APP. P. 42.1(a)(1), (d). Appellants state that this motion does not affect the

status of their appeal against appellees Oxea Corporation and Dashiell Corporation.

      While there is no certificate of conference with the motion to dismiss, the

motion contains a certificate of service on counsel for all three appellees, the

motion has been on file with this Court for more than ten days, and no party has

responded to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2). No other

party has filed a notice of appeal and no opinion has issued. See id. 42.1(a)(1), (c).

                                  CONCLUSION
      Accordingly, we grant the motion and dismiss the appeal against Mundy

Maintenance and Services, LLC, with costs to be taxed against the party who

incurred the same upon issuance of this Court’s judgment. See TEX. R. APP. P.

42.1(a)(1), (d), 43.2(f).   The appeal against appellees Oxea Corporation and

Dashiell Corporation remains pending. See id. 42.1(b).

                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Massengale.




                                          2